In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated March 22, 1990, which denied his motion, denominated as one for reargument and renewal, but which was, in actuality, one for reargument of the defendants’ prior motion for summary judgment which was granted by order of the same court dated January 16, 1990.
Ordered that the appeal is dismissed, with costs.
Generally, a motion to renew must be based upon newly-discovered material facts or evidence which existed at the time that the prior motion was made but which were unknown to the party seeking renewal. In this case, the plaintiff failed to offer any valid excuse as to why the allegedly new facts were not previously submitted. Thus, the plaintiff’s motion was, in actuality, for reargument (see, Mucciola v City of New York, 177 AD2d 553). No appeal lies from an order denying a motion for reargument (see, Mucciola v City of New *503York, supra). Mangano, P. J., Lawrence, Rosenblatt and O’Brien, JJ., concur.